UNITED STATES DISTICT COURT FOR THE EASTERN DISTRICT OF NEW YORK Index Number: 2:18-CV-06810-NGG-RER
Date Filed: 9/26/2019

ATTORNEY(S) THE JAMES LAW FIRM PLLC PH: (914) 358-6423
445 HAMILTON AVE. STE. 1102 WHITE PLAINS, NEW YORK 10601 | JACQUELINE M. JAMES Court Date:

 

STRIKE 3 HOLDINGS, LLC

 

Plaintiff
vs
John Doe subscriber assigned IP address 67.81.194.219
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE
John Savage , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.

That on 10/11/2019, at 8:48 AM at i Deponent served the within Summons in a civil

Action, Filed First Amended Complaint for Copyright Infringement ,First Amended Complaint for Copyright
Infringement, Exhibit A with Supporting Documents ,with the index number and the filing date of the action were

endorsed upon the face of the papers so served herein. On: I Defendant therein named, ( hereinafter referred
to.as "subject").
By shang thereat a true copy of each to SN (Wife), a person of suitable age and discretion.

Said premises is subject's dwelling house (usual place of abode) within the state. Adescription of

is as follows:

Sex: Female Color of skin: White Colorofhair: Brown Age: 20-35
Height: 5ft4in-5ft8in Weight: 131-160 Lbs. Other:

On October 11, 2019, service was completed by mailing a true copy of the above stated document(s) to the Defendant, at the
above stated address, in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK State or of the United States as that term is

defined in either the State or in Federal statutes.

 
  

to before me on October 14, 2019 }

Pain =z Process a Sign

NOTARY PUBLIC STATE OF New York John Savage
No. 01R06055503, Qualified in Nassau County Lic#
Commission Expires February 26, 2023 Job #: 1938500

 

 

 

Client’s File No.:

INTER COUNTY JUDICIAL SERVICES, LLC, 901 NorTH BROADWAY SUITE 18, NORTH WHITE PLAINS NY 10603 LICENSE # 1371771
